Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2	Applicant’s amendment filed 08/23/2021 changing independent claims 1 and 11 overcome the claim rejected under 35 U.S.C. 103(a).  The 35 U.S.C. 103(a) rejections has been withdrawn and application is in condition for allowance.

Claim Status
Claims 1-5, 7, and 11 are pending.
Claims 6 and 8-9 are cancelled.
Claims 1-5, 7, and 11 are allowed.

Allowable Subject Matter

3.	Claims 1-5, 7, and 11 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest state detecting system which detects a state of a machine device based on a staggered probe card, comprising: “wherein in the two of the rows of the conductive probes, the bottom surfaces define a central plane there-between, the central plane is parallel to the arrangement direction and is spaced apart from each of the bottom surfaces by the same distance, and each of the conductive probes has a top end portion arranged at a side of the central plane    that is distant to the bottom surface thereof.” in combination with all the other elements of claim 1.  
Claims 2-5 and 7 are also allowed as they further limit claim 1.

Regarding claim 11 the prior art or record taken alone or in combination fail to teach or suggest state detecting system which detects a state of a machine device based on a staggered probe card, comprising: “wherein in the two of the rows of the conductive probes, the bottom surfaces define a central plane there-between, the central plane is parallel to the arrangement direction and is spaced apart from each of the bottom surfaces by the same distance, and the central plane does not pass through each of the conductive probes; wherein each of the conductive probes has a total thickness in the tapering direction, and is spaced apart from the central plane by a spacing that is less than 5% of the total thickness. .” in combination with all the other elements of claim 11.  

5	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868